185 N.J. Super. 77 (1982)
447 A.2d 572
FACES, INC., T/A CREATIONS, A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
BARBARA KENNEDY, ET ALS., DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued March 9, 1982.
Decided March 24, 1982.
Before Judges FRITZ, ARD and TRAUTWEIN.
Jeffrey D. Light argued the cause for appellant (Greenberg, Margolis, Ziegler & Schwartz, attorneys; Stephen N. Dratch, of counsel and on the brief).
Anthony J. Sposaro argued the cause for respondent (Gern, Stieber, Dunetz, Davison & Weinstein, attorneys; Amos Gern of counsel; Anthony J. Sposaro on the brief).
PER CURIAM.
The judgment on appeal is affirmed substantially for the reasons expressed in Judge Villanueva's written opinion dated June 8, 1981.
Affirmed.